Exhibit EMPLOYMENT AND NON-COMPETITION AGREEMENT THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT, is entered into as of this 2nd day of December, 2009 by and between Pioneer Power Solutions, Inc. (the “Company”), a Delaware corporation, c/o Provident Industries, c/o Clinton Group, 9 West 57th Street, 26th Floor, New York, New York 10019 and Nathan Mazurek, c/o Provident Industries, c/o Clinton Group, 9 West 57th Street, 26th Floor, New York, New York 10019 (the “Executive”). W I T N E S S E T H: WHEREAS, the Company desires to employ the Executive and the Executive desires to be employed by the Company; and WHEREAS, the Company and the Executive desire to set forth the terms and conditions of such employment. NOW THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the adequacy and receipt of which is hereby acknowledged, the parties hereto agree as follows: 1.Term of Employment.
